People v Jackson (2018 NY Slip Op 07751)





People v Jackson


2018 NY Slip Op 07751


Decided on November 14, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 14, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
SHERI S. ROMAN
JEFFREY A. COHEN
ROBERT J. MILLER, JJ.


2011-02447
 (Ind. No. 2035/09)

[*1]The People of the State of New York, respondent,
vVance I. Jackson, appellant.


Vance I. Jackson, Alden, NY, appellant pro se.
Timothy D. Sini, District Attorney, Riverhead, NY (Rosalind C. Gray of counsel), for respondent.
Richard L. Herzfeld, New York, NY, former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated May 17, 2017 (People v Jackson, 150 AD3d 1025), affirming a judgment of the County Court, Suffolk County, rendered February 8, 2011.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
DILLON, J.P., ROMAN, COHEN and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court